Exhibit 10.5

LOGO [g48653ex10_alogo.jpg]

January 11, 2006

Shelley Reynolds

[Address]

Dear Shelley:

On behalf of Amazon Global Resources, Inc (the Company), I am very pleased to
offer you the position Vice President of Finance and Controller. This offer is
contingent upon the completion of a background check and the Company’s review of
your background check results and on the satisfactory completion of reference
checks. This letter clarifies and confirms the terms of your employment with the
Company.

Start Date and Salary

Unless we mutually agree otherwise in writing, you will commence employment on
February 20, 2006. Your starting salary will be $125,000 annualized, payable in
accordance with the Company’s standard payroll practice and subject to
applicable withholding taxes. Because your position is exempt from overtime pay,
your salary will compensate you for all hours worked.

Signing Bonus

In appreciation for your decision to join us, the Company will pay you a
$400,000 signing bonus during your first year of employment, which will be paid
in twelve monthly installments, starting at the end of your first month, subject
to your continued employment. If you are employed with the Company on the
one-year anniversary of your hire date, the company will pay you a second bonus
in the amount of $200,000 during your second year of employment, which will be
paid in twelve monthly installments, subject to your continued employment. Both
bonuses will be payable in accordance with the Company’s standard payroll
practice and subject to applicable withholding taxes. If your employment with
the Company is terminated for any reason during your first three years of
employment, any monthly payments will cease after the date of termination.

Relocation

For information about your relocation benefits, please review the attached
document. If your employment with the Company is terminated for any reason prior
to the first anniversary of your start date, you will be responsible for
reimbursing the Company for any relocation expenses paid to you or incurred by
the Company on your behalf, on a pro-rated monthly basis.

Benefits

You will also be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time,
subject to applicable eligibility requirements. The Company does reserve the
right to make any modifications in this benefits package that it deems
appropriate. Please refer to the enclosed benefits documents for more
information. You are eligible to participate in Amazon.com’s 401(k) plan
following receipt of a PIN number and Information Packet from the plan
administrator. You are also eligible to enroll in our major medical plan on the
first day of the month coincident with or following the commencement of your
employment.

Restricted Stock Unit Award

Subject to Board of Directors’ approval, you will be granted a restricted stock
unit award with respect to 42,000 shares of Amazon.com common stock. This award
will vest and convert into shares of common stock at the rate of 20% after two
years of employment, an additional 10% every six months of employment thereafter
until fully vested. Your award will be documented by delivery to you of a
Restricted Stock Unit Award Agreement specifying the terms and conditions of the
award.

Customer Connection

You will participate in Amazon.com’s Customer Connection (“C2”) Program, which
keeps our senior employees in direct contact with our customers. Under this
program, you will work at our customer service center for three days during your
first six months of employment and on a regular basis thereafter. You’ll also
work at one of our fulfillment centers for five days during your first two years
of employment. Please contact your Human Resources Generalist for more
information.

 

P O BOX 81226, SEATTLE, WA 98108-1226

WWW AMAZON COM



--------------------------------------------------------------------------------

LOGO [g48653ex10_alogo.jpg]

 

Employment At Will

If you accept our offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate our relationship at any time for
any reason, with or without cause. Any statements to the contrary that may have
been made to you, or that may be made to you, by the Company, its agents, or
representatives are superseded by this offer letter.

Confidentiality, Noncompetition and Invention Assignment Agreement

As a condition of your employment, you must sign the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement (the “Agreement”). The
Company’s willingness to grant you the restricted stock unit award referred to
above is based in significant part on your commitment to fulfill the obligations
specified in the Agreement.

You should know that the agreement will significantly restrict your future
flexibility in many ways. For example, you will be unable to seek or accept
certain employment opportunities for a period of 18 months after you leave the
Company. Please review the agreement carefully and, if appropriate, have your
attorney review it as well.

Employment Eligibility

To comply with immigration laws, you must provide Amazon com with evidence of
your identity and eligibility for employment in the United States no later than
three (3) business days of your date of hire. Please bring this documentation to
your new hire orientation. If you are in visa status, you also must provide new
or renewed evidence of your eligibility for employment immediately prior to or
upon expiration of your visa authorization.

Additional Provisions

If you accept this offer, the terms described in this letter will be the terms
of your employment, and this letter supersedes any previous discussions or
offers. Any additions to or modifications of these terms must be in writing and
signed by you and an officer of the Company.

If you wish to accept employment with the Company, please indicate so by signing
both copies of this letter and both copies of the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement, retaining one of each for
your files. This offer and all terms of employment stated in this letter will
expire at 5:00 PM Pacific Standard on January 21, 2006. We are very excited
about the possibility of you joining us. I hope that you will accept this offer
and look forward to a productive and mutually beneficial working relationship.
Please let me know if I can answer any questions for you about any of the
matters outlined in this letter.

 

Sincerely, /s/ Mark Peek Mark Peek Vice President and Chief Accounting Officer

ACCEPTANCE

I accept employment with Amazon Global Resources, Inc. under the terms set forth
in this letter:

 

/s/ Shelley Reynolds

   

1-25-06

  Signature     Date   Shelley Reynolds      

 

P O BOX 81226, SEATTLE, WA 98108-1226

WWW AMAZON COM